Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is a response to Applicant’s Preliminary Amendment filed October 12, 2020.
	Claims 3, 7, 9-12, 14, 15, 17, 19, 20, 22, 24-27, 31, 33 and 34 have been canceled.  Claims 1, 2, 4-6, 8, 13, 16, 18, 21, 23, 28-30 and 32 have been amended.
	Claims 1, 2, 4-6, 8, 13, 16, 18, 21, 23, 28-30 and 32 are pending in the present application and have been examined on the merits as detailed below:

Information Disclosure Statement
It is noted that Applicants have not filed an information disclosure statement under § 1.97(c).  Applicant is reminded of 37 CFR § 1.56, which details Applicants duty to disclose all information known to be material to patentability.
The listing of references in the specification at pages 51-58 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The Drawings filed on October 12, 2020 are acknowledged and have been accepted by the Examiner.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 29 recites the term, “e.g.” and renders the claim indefinite because the metes and bounds of the claim are not clearly set forth since it is unclear whether the limitations following the phrase (“e.g.”) are part of the claimed invention.  Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim as seen in the present case.  See MPEP 2173.05(d).

******

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 32 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
The claim is drawn to a method of preventing or treating Cytokine Release Syndrome (CRS) or an associated disorder in a patient comprising administering a therapeutically effective amount of defibrotide, wherein the defibrotide is a high concentration defibrotide formulation, wherein the high concentration defibrotide formulation comprises about 80 mg/mL to about 100 mg/mL of defibrotide and 10 mM to about 40 mM sodium citrate, and is formulated for subcutaneous delivery to a patient.
The Specification appears to support that the sodium citrate is present at a concentration of between about 10 mM to about 34 mM, but does not appear to support wherein the sodium citrate concentration is 10 mM to about 40 mM.  Therefore, the requirement that the sodium citrate concentration is 10 mM to about 40 mM as recited in the claim appears to be new matter.
If Applicants believe the Specification supports, wherein the sodium citrate concentration is 10 mM to about 40 mM, the Examiner urges Applicant to point to, with particularity, where support can be found for the claim as now filed.  Otherwise, Applicant is required to cancel the new matter in reply to this Office Action. 


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation (BRI) using the plain meaning of the claim language in light of the Specification as it would be understood by one of ordinary skill in the art.  The present Specification discloses:
CRS and related disorders and neurotoxicity may be associated, the CRS does not cause the neurotoxicity sometimes observed in patients, with the neurotoxicity arising at different times from the development of CRS and related disorders. 
 
Given this disclosure, the Examiner is interpreting a CRS associated disorder to be neurotoxicity.  See MPEP 2111 as it relates to BRI for further explanation.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 Claims 1, 2, 4-6, 16, 21, 23, 28, 30 and 32 are rejected under 35 U.S.C. 103 as being obvious over Bonomini et al. (Nephron, 1985 Vol. 40:195-200).
The claims are drawn to a method of preventing or treating Cytokine Release Syndrome (CRS) or an associated disorder in a patient comprising administering a therapeutically effective amount of defibrotide.  Applicant is reminded that the Examiner is interpreting a CRS associated disorder to be neurotoxicity.  
Bonomini et al. is relevant and relied upon in its entirety and teaches that following the intravenous administration of defibrotide to patients, the rapid improvement or disappearance of neurological symptoms and neurological manifestations was observed.  Bonomini et al. teach that serum creatinine was measured before and during the treatment of defibrotide.  It is noted that serum creatinine is a serum marker associated with neurotoxicity as evidenced by Johnson et al. (The Annals of Pharmacotherapy, 1994 April, Vol. 28:460-463).
Bonomini et al. teaches that defibrotide therapy was started 16-32 h after admission, after informed consent was obtained from patients and/or family members. Bonomini et al. teaches defibrotide was initially administered by continuous intravenous infusion at a dosage of 10 mg/kg/ day for an average of 13 days (range 8-21) and oral administration was then continued at the same dosage for 1-6 months in 6 patients.
The present Specification teaches that defibrotide is also known as Defitelio®.  It is noted that other ingredients of Defitelio includes sodium citrate as evidenced by SUMMARY OF PRODUCT CHARACTERISTICS for Defitelio, October 18, 2013. 
Regarding those claims that recite specific doses or specific administration regimes or high concentration formulations of defibrotide or specific concentrations of sodium citrate, Applicant is reminded that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 105 USPQ 233.
Before the effective filing date of the claimed invention, the prior art taught a method of treating or reducing neurological symptoms and neurological manifestations in a patient comprising administering a therapeutically effective amount of defibrotide.  
A person of ordinary skill in the art would have been motivated and expected reasonable success to administer defibrotide to an individual exhibiting neurological symptoms or signs as taught and suggested by Bonomini et al.
Therefore, the invention would have been prima facie obvious before the effective filing date of the claimed invention.


Prior Art not relied upon
The following is prior art pertinent to Applicant’s disclosure but not relied upon:  Jazz Pharmaceuticals, Clinical Trial NCT0354106, first posted May 17, 2019.  Jazz Pharmaceuticals teaches a safety and efficacy study of defibrotide in the prevention of chimeric antigen receptor-T-cell associated neurotoxicity.
 Fundacion para la Formacion e Investigacion Sanitarias de la Region de Murcia, Clinical Trial NCT04348383, first posted April 16, 2020.  Fundacion para la Formacion e Investigacion Sanitarias de la Region de Murci teaches defibrotide as prevention and treatment of respiratory distress and CRS of Covid 19.  
Also, the following is art pertinent to Applicant’s disclosure but not relied upon: Jazz Pharmaceuticals News Release, October 10, 2019.  Jazz Pharmaceuticals teaches and announces the first patient enrolled in Phase 2 clinical trial evaluating defibrotide for the prevention of chimeric antigen receptor (CAR)-T associated neurotoxicity.

Conclusion
Claims 8, 13 and 18 are objected to as being dependent upon a rejected base claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claims Free of the Art
The prior art does not teach or fairly suggest a method of preventing or treating Cytokine Release Syndrome (CRS); CAR-related encephalopathy syndrome (CRES); chimeric antigen receptor (CAR)-T associated neurotoxicity; or immune effector cell (IEC) therapy associated neurotoxicity syndromes (ICANS) in a patient in need thereof, comprising administering a therapeutically effective amount of defibrotide.  

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635